Citation Nr: 1041231	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  03-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected 
vascular headaches under 38 C.F.R. § 3.321(b). 

2.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities on 
an extraschedular basis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board previously remanded 
this case in February 2007 and March 2008 for further 
development. 

The issue of entitlement to TDIU on an extraschedular bases is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's symptoms related to his service-connected vascular 
headaches fit squarely within the rating criteria applicable to 
this disability.  


CONCLUSION OF LAW

The criteria for assignment of an extraschedular rating for the 
Veteran's service-connected vascular headaches have not been met.  
38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

The record shows that in February 2002, May 2006, March 2007 and 
April 2008 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to the 
benefit sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided notice the Veteran in February 2002, 
which was prior to the December 2002 rating decision.  Thus, the 
requirements set forth in Pelegrini have been met.  Further, 
although the remaining VCAA notices were provided after the 
initial rating decision, the deficiency in the timing of these 
notices was remedied by readjudication of the issue on appeal in 
subsequent supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
The VCAA letters gave notice of the types of evidence necessary 
to establish a disability rating and effective date. 

In sum,  the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes VA treatment 
records, a private evaluation and VA examination reports.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded VA examinations in March 2002 and July 
2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 
(1994).  Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The current appeal includes the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) for 
the Veteran's service-connected vascular headaches.  In its March 
2008 decision, the Board denied an increased rating for the 
Veteran's vascular headings because he was already receiving a 50 
percent disability rating, which is the highest rating assignable 
under the current rating criteria for migraine headaches.  See 38 
C.F.R. § 4.124(a) (2007), Diagnostic Code 8100; Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  This rating 
contemplates very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  However, 
the Board remanded the issue for consideration of whether a 
higher rating was warranted on an extraschedular basis.  

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

The Board has reviewed the evidence of record.  In support of his 
claim, the Veteran submitted a February 2002 lay statement from 
S.C.  S.C. indicated that she witnessed the Veteran struggling to 
maintain his job due to his pain, fatigue and general debility 
until he was unable to work.  The Veteran had difficulty with 
activities of daily living and must sleep at least 13 hours a 
day.  He took pain pills for his headaches.  

The Veteran was afforded a VA fee-based examination in March 
2002.  He reported that only three times during his life had he 
had classic migraine symptomatology.  Otherwise, he experienced 
daily headaches that were a sharp, achy pressure pain with no 
associated nausea, photophobia or visual changes.  However, the 
headaches were associated with general body symptoms of join and 
muscle pain, fatigue, etc.  Objective examination was essentially 
normal.  The diagnosis was vascular headaches.  The examiner 
continued that the Veteran suffered from frequent, severe 
debilitating daily headaches.  He was able to live by himself, 
competent to drive and leave home unaccompanied.  

In his December 2002 notice of disagreement, the Veteran asserted 
that he had not worked in five years due to the pain from his 
headache disability, which interfered with his ability to 
concentrate and made it impossible to compete in the job market.  
The Veteran also submitted a headache diary showing as he claimed 
that he experienced prostrating headaches 32 percent of the time.

Further, in an August 2003 statement, the Veteran again reported 
that his headaches occurred frequently and required him to spend 
hours in bed in a darkened room.  After the headache, he was left 
weak and unable to get up for hours.  He again asserted that he 
was unable to work to due to his headache disability.  He 
submitted a 2003 headache diary, which documented his daily 
headaches and his inability to do activities. 

VA treatment records showed that the Veteran suffered from 
chronic headaches.  The headaches were incapacitating and 
considered quite disabling.  During this time, he was 
photophobic. 

The Veteran also submitted another lay statement dated March 2007 
from S.C.  She reiterated that the Veteran's headaches had 
continued to severely interfere with his quality of life and 
ability to hold a job.  She stated that the Veteran could not 
meet the basic requirements of any sort of job because his 
headaches interfere with his going to work in a timely and steady 
manner, and made it impossible for him to stay on task for any 
length of time.

A March 2007 private opinion from a nurse practitioner has also 
been associated with the claims file.  It was noted that the 
Veteran had daily headaches that were 2/10 and then twice a week, 
he had a headache that was at least 8/10.  The headaches were 
extremely painful accompanied by nausea, photophobia and at 
times, visual disturbances.  He also reported dysphoria, 
difficulty concentrating and thinking, hyperacusis and 
hyperosmia.  Afterwards, he felt drugged.  His activities of 
daily living were interfered with on a mostly daily basis.  He 
often needed to lie down in a dark room.  After examining the 
Veteran, the assessment was chronic headaches. The examiner 
opined that given the chronicity, severity and multiple layers of 
symptoms, it would be very difficult for the Veteran to hold any 
kind of regular job or even a part time job.  
  
On remand, the Veteran was afforded a VA examination in July 2007 
with a medical doctor.  The claims file was reviewed.  The 
Veteran's headaches ranged from mild to severe.  He had a 
constant mild headache, but his more severe headaches were 
preceded by a flickering light in his right visual field.  He 
then developed a band-like pressure over the entire head.  He 
usually isolated himself and tried to rest in a quiet, dark room.  
None of the medications he had tried had helped much.  It was 
noted that the Veteran last worked in 1997 and he had been a 
registered nurse.  He stopped working because of difficulty 
concentrating when he had attacks.  He missed about half the time 
because of sick leave.  He had severe prostrating headaches about 
twice a week.  He had light, sound and nasal sensitivity, but did 
not vomit.  Physical examination was normal except for decreased 
sensation in the left foot over the right.  The diagnosis was 
migraine headaches.  It was noted to have a severe effect on 
chores, shopping, and exercise as well as a moderate effect on 
recreation, traveling and feeding.  It prevented sports and had a 
mild effect on bathing, dressing, toileting and grooming.  The 
examiner observed that with severe headaches, the Veteran had 
nausea and anorexia and must sleep in a dark room after his 
medications.  This interfered with his ability to work as a 
nurse.  

The examiner opined that that the Veteran's migraine headaches 
were serious enough to prevent him from working as a registered 
nurse.  The examiner continued that the Veteran's descriptions 
had been consistent throughout the years and the examiner had no 
doubt that the Veteran had a significant problem with migraine 
headaches, which would prevent him from concentrating on patient 
care and could lead to mistakes in medications and treatment of 
patients.  The examiner also indicated that the Veteran would 
have difficulty working a sedentary administrative job with 
requirements for concentration, planning and reviewing of patient 
care.  The examiner further indicated that until the Veteran's 
headaches could be treated effectively, he should not work in the 
nursing field.  The examiner concluded that his headaches along 
with his nonservice-connected fibromyalgia would prevent the 
Veteran working in the nursing field.  The relative contribution 
of each condition to unemployability would vary depending on the 
activity of each condition at any given time. 

In its March 2008 remand, the Board referred this matter for 
extraschedular consideration to the Director of the Compensation 
and Pension Service.  In a July 2007 determination, after 
reviewing the evidence, the Director of Compensation and Pension 
Service, found that the Veteran's service-connected vascular 
headaches did not present such an exceptional or unusual picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards, so as to 
warrant an extraschedular evaluation under 38 C.F.R. § 3.321(b).  

Significantly, subsequent to the Board's March 2008 decision, in 
Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

After reviewing the totality of the evidence, in this case, the 
symptoms described by the Veteran fit squarely within the 
criteria found in Diagnostic Code 8100 for migraine headaches.  
In short, the rating criteria contemplate not only his symptoms 
but the severity of his disability.  Significantly, the Veteran's 
primary symptom is prostrating attacks occurring a couple of 
times a week.  It is clear from the evidence that the disability 
has had a severe impact on his economic adaptability.  However, 
the maximum rating criteria for headaches contemplates frequent 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  
See 38 C.F.R. § 4.130.  Consequently, in this case, the schedular 
rating criteria fully contemplate the Veteran's symptoms.  
Therefore, an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  


ORDER

Entitlement to an extraschedular rating for service-connected 
vascular headaches under 38 C.F.R. § 3.321(b) is not warranted.  
To this extent, the appeal is denied.


REMAND

The current appeal also includes the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. § 4.16(b) for 
TDIU.  It is the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  Therefore, for those veterans who fail 
to meet the percentage standards set forth in 38 C.F.R. § 
4.16(a), but are unemployable due to service connected 
disabilities, rating boards should submit such cases to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b). 

In the instant case, while the March 2007 private opinion and 
July 2007 VA examination indicate that the Veteran would be 
unable to work in the nursing field, these opinions do not 
provide a clear opinion as to whether all forms of gainful 
employment are precluded due to the Veteran's service-connected 
vascular headaches.  Therefore, the Board finds that the RO 
should schedule the Veteran for an appropriate VA medical 
examination to ascertain the severity of his service-connected 
vascular headaches, and its impact on his ability to obtain and 
retain substantially gainful employment.  

Moreover, the Board remanded this issue in March 2008 for 
referral of extraschedular consideration.  Although the RO did 
refer this matter to the Director of Compensation and Pension for 
extraschedular consideration, as pointed out by the Veteran's 
representative in a September 2010 brief, the Director did not 
appear to consider the July 2007 VA examination, which was the 
primary reason for the Board's referral in its March 2008 remand.  
Accordingly, given that it does not appear that this VA 
examination was considered by the Director, and in light of the 
additional VA examination and opinion that is being sought on 
remand, the RO should again submit the Veteran's claim for TDIU 
on an extraschedular basis to the Under Secretary for Benefits or 
the Director of Compensation and Pension for extraschedular 
consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA medical examination to 
ascertain the severity of his service-
connected vascular headaches, and its 
impact on his ability to obtain and retain 
substantially gainful employment.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the record and examining the 
Veteran, the examiner should offer an 
opinion on the effect of the Veteran's 
service-connected vascular headaches on his 
ability to obtain and retain substantially 
gainful employment.  The examiner should 
clearly indicate whether all forms of 
gainful employment are precluded rather 
than just in the nursing field.  

2.  Thereafter, the RO should submit the 
Veteran's claims for an extraschedular 
rating for a total disability rating based 
on individual unemployability to the Under 
Secretary for Benefits or Director, 
Compensation and Pension Service for 
extraschedular consideration.

3.  After completion of the above and any 
additional development deemed necessary by 
the RO, the remaining issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


